STATE OF MICHIGAN

                           COURT OF APPEALS



ZAKIR SAIYED,                                                       UNPUBLISHED
                                                                    March 6, 2018
               Plaintiff-Appellant,

v                                                                   No. 335917
                                                                    Washtenaw Circuit Court
SAMANTHA ELAINE NAIR and RAJ NAIR,                                  LC No. 14-001130-NI

               Defendants-Appellees.


Before: CAVANAGH, P.J., and HOEKSTRA and BECKERING, JJ.

PER CURIAM.

         Plaintiff, Zakir Saiyed, appeals as of right from the judgment entered upon the jury’s
verdict following a jury trial in this third-party automobile negligence action. In October 2013,
Zakir and other family members were riding in a minivan that collided with a car driven by
defendant Samantha Nair.1 Plaintiff and his two brothers sued defendants for economic loss
damages in excess of compensable no-fault benefits and noneconomic damages they claim to
have suffered as a result of the accident.2 Samantha admitted fault for the accident, but
defendants argued that none of the brothers was seriously injured in the crash and that any
disabilities plaintiff had were pre-existing. The parties presented competing evidence regarding
plaintiff’s physical injuries and economic loss. The jury rendered separate verdicts regarding
each brother and found that their injuries, although proximately caused by defendants, did not
result in any compensable damages. We affirm.




1
  Samantha’s father, defendant Raj Nair, owned the car she was driving at the time of the
accident.
2
 Plaintiff’s brothers filed a separate lawsuit that was consolidated with the instant case and both
cases were tried together.


                                                -1-
        On appeal, plaintiff contends that the trial court erred by entering a judgment of no cause
on the jury verdict because the great weight of the evidence established that plaintiff suffered
economic damages for wage loss in excess of the statutorily capped no-fault wage loss benefits
he received, that he suffered economic damages for future wage loss, and he suffered a serious
impairment of body function. An issue is preserved for appeal if it was raised, addressed, and
decided by the trial court. Polkton Charter Twp v Pellegron, 265 Mich. App. 88, 95; 693 NW2d
170 (2005). In this case, plaintiff failed to raise the issues he raises on appeal before the trial
court; he filed no motion for judgment notwithstanding the verdict, and he filed no motion for a
new trial. Therefore, he failed to preserve the issues for appeal.

        Michigan generally follows a raise or waive rule of appellate review in civil matters.
Walters v Nadell, 481 Mich. 377, 387-388; 751 NW2d 431 (2008). Although the Michigan
Supreme Court has held that this Court must review unpreserved errors in criminal cases for
plain error affecting the defendant’s rights, see People v Carines, 460 Mich. 750, 763; 597 NW2d
130 (1999), it has not established a similar holding for civil cases. See Walters, 481 Mich. at
387-388; see also Johnson Family LP v White Pine Wireless, LLC, 281 Mich. App. 364, 377-378;
761 NW2d 353 (2008) (stating that the failure to properly raise a claim of error before the trial
court in a civil case normally constitutes a waiver of that claim and declining to exercise its
discretion to review the unpreserved claim under the facts of that case). Nevertheless, this Court
has the discretion to overlook preservation requirements if failure to consider an issue would
result in a manifest injustice, if consideration is necessary for a proper determination of the case,
or if the issue involves a significant question of law and the facts necessary for its resolution
have been presented. Smith v Foerster-Bolser Constr, Inc, 269 Mich. App. 424, 427; 711 NW2d
421 (2006). But we must exercise our discretion sparingly and only where exceptional
circumstances warrant review. See Booth v Univ of Mich Bd of Regents, 444 Mich. 211, 234 n
23; 507 NW2d 422 (1993).

        In Napier v Jacobs, 429 Mich. 222, 232-235; 414 NW2d 862 (1987), the Michigan
Supreme Court explained that this Court has limited authority to review unpreserved claims of
error regarding evidentiary weight or sufficiency in civil cases, and should only exercise its
discretion where compelling circumstances require action to avoid a miscarriage of justice. In
this case, nothing in the trial court record establishes that the jury’s verdict resulted in a
miscarriage of justice. The parties presented their evidence, and the jury simply rejected
plaintiff’s contention that he suffered economic damages entitling him to compensation or a
serious impairment of body function entitling him to noneconomic damages. To the extent
plaintiff urges this Court to reconsider the credibility of certain witnesses, we decline to do so.
Determining the credibility and weight of trial testimony is the responsibility of the jury, and we
“defer to the jury on issues of witness credibility.” Guerrero v Smith, 280 Mich. App. 647, 669;
761 NW2d 723 (2008).

       We find no compelling reasons for disturbing the trial court’s judgment entered upon the
jury’s verdict because ample evidence supported the verdict and the trial did not result in
manifest injustice or the miscarriage of justice. The record indicates that the jury properly
considered and weighed all of the evidence. It found that plaintiff suffered no economic losses
in excess of no-fault benefits and suffered no serious impairments. When reasonable jurors
could differ in their interpretation of the evidence, their verdict must stand. Guerrero, 280 Mich


                                                -2-
App at 666. Accordingly, we hold that the trial court did not err by entering judgment based
upon the jury’s verdict.

       Affirmed.



                                                        /s/ Mark J. Cavanagh
                                                        /s/ Joel P. Hoekstra
                                                        /s/ Jane M. Beckering




                                            -3-